DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/16/2022 has been entered.

Applicant’s Response
In Applicant’s Response dated 11/16/2022, Applicant amended Claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhri et al. US 2007/0101279 A1, published 05/03/2007, hereinafter “Chaudhri” in in view of Glen P. Goffin US 2007/0140532 A1, published 06/21/2007, hereinafter “Goffin” in view of Both et al. US 20070186173 A1, published 08/09/2007, hereinafter “Both”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1, 8 and 15:
Chaudhri discloses a method of creating context-aware display systems comprising: 
determining an identity of a user and preferences for the user ([0064] – user preferences; The Examiner is interpreting using user preferences as including identity of a user since the system has to determine which preferences are specific to a user);  and 
concurrently displaying multiple widgets on the device to highlight the multiple widgets that are most relevant to the current user context ([0064] – selection and display of widgets based on population operation);
wherein the multiple widgets are a subset of a plurality of widgets, with only a subset of the plurality of widgets visible at a given time ([0064] [0097]).  
 Chaudhri does not explicitly teach the determining an identity of a user via facial recognition, determining a current user context including preferences of the user for particular widgets based on the identity of the user, authorizing the user to access application data stored on the device in response to the facial recognition, in response to authorizing the device, presenting an ambient display based on the current user context or the widgets are displayed in a serial consumption model, wherein the serial consumption model involves a carousel display of the plurality of widgets and wherein the carousel display loops sequentially from a first subset of the plurality of widgets to a second subset of the plurality of widgets.
Goffin discloses a similar method of customizing a user experience based on user preferences.  Goffin additionally teaches identifying a user via facial recognition ([0032]-[0034]) and determining a current user context including preferences of the user for particular widgets based on the identity of the user ([0016] – maintain preferences and settings for multiple users based on facial recognition; [0030][0039]).  Goffin teaches authorizing a user to access application data stored on the device in response to the facial recognition and in response to authorizing the device, presenting an ambient display based on the current user context ([0029] [0032]-[0034]).
	It would have been obvious to one skilled in the art at the time the invention was made to have combined the facial recognition of Goffin with the system of Chaudhri as a method of identifying a user and accessing preferences associated with the identified user for an increased user experience with the user interface as well as providing security for unauthorized access.
Both discloses a method of viewing navigating and accessing information on a device.  Both widgets are displayed in a serial consumption model, wherein the serial consumption model involves a carousel display of the plurality of widgets and wherein the carousel display loops sequentially from a first subset of the plurality of widgets to a second subset of the plurality of widgets (Fig. 2A-2D, [0032]-[0034] – display icon carousel).
It would have been obvious to one skilled in the art at the time the invention was made to have combined the icon carousel of Both with the system of Chaudhri in view of Goffin to provide the user the ability to view widgets that were not presented for display for quicker viewing and selection.

Claim 5, 12 and 18: 
Chaudhri in view of Goffin and Both teaches displaying the widgets given the current user context and a device capability and enabling a user actionable task that can be supported on each of the highlighted widgets (Both, Fig. 3, [0038]). 

Claim 6, 13 and 20:
Chaudhri in view of Goffin and Both teaches wherein the user actionable task includes launching an application (Both, Fig. 3, [0038]). 

Claim 7 and 14: 
Chaudhri in view of Goffin and Both teaches wherein the device is a mobile device, a set top box, or a desktop PC ([0039]). 

Response to Arguments

Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
Applicant asserts the references fail to teach or suggest “determining a current user context including preferences of the user for particular widgets based on the identity of the user”.
The Examiner respectfully disagrees.
Goffin explicitly teaches that facial recognition is used to identify a user to access/create preferences.  Specifically, Goffin states if the data representing the image of the scanned face matches data representing an image of at least one reference facial feature stored the facial feature database user preferences are loaded on the electrical device.  Goffin discloses user preferences are based on user actions, commands, order of accessing information, etc.  This aligns with the instant applications disclosure of user context being any data through which contextual information may be derived. The Examiner therefore presents that the combination of Chaudhri in view of Goffin and Both reasonably teaches the claimed limitation of “determining a current user context including preferences of the user for particular widgets based on the identity of the user”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055. The examiner can normally be reached Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA N LONG/         Primary Examiner, Art Unit 2175